Warner, Chief Justice.
This was a motion made in the court below for a new trial on various grounds, in a case which was assumed to be an action of complaint for land, and on the trial of which, it was assumed the jury had found a verdict for the plaintiff against the defendants. The record contains a brief of evidence, a charge of the court, and a motion for a new trial, and an order overruling the same. On examining the record as it is presented here, there is no declaration or other pleadings going to show what was the nature or character of the plaintiff’s action in the court below, nor does the record show that there was ever any verdict rendered in favor of the assumed plaintiff against the assumed defendants, or that any judgment had been rendered thereon which this court can review, either for the purpose of reversing or affirming the same.
The plaintiffs in error in their bill of exceptions complain that a certain verdict and judgment was rendered against them in a certain described suit, in which Hadley was plaintiff and C. B. Bean & Company defendants, to recover from the defendants certain real estate described in the declaration which is contained in the record. It was therefore incumbent on the plaintiffs in error to show affirmatively by the record, that such a suit had been instituted and that a verdict and judgment had been rendered against them in that suit.
Inasmuch, therefore, as the record before us does not contain any declaration of any suit for land, in which Hadley is plaintiff and C. B. Bean & Company defendants, and no verdict and judgment thereon which this court can review, either for the purpose of affirming or reversing the same, it is ordered that the writ of error be dismissed.